Exhibit 99.1 Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Statement Regarding Forward-Looking Statements Except for the historical information contained in the following sections, the statements contained in the following sections are “forward-looking statements” within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. Statements preceded by, followed by, or that otherwise include the words "believes", "expects", "anticipates", "intends", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. Because such statements deal with future events, they are subject to various risks and uncertainties and actual results could differ materially from our current expectations. General You should read the following discussion and analysis in conjunction with our interim unaudited consolidated financial statements for the six months ended June 30, 2013 and notes thereto, and together with our audited consolidated financial statements for the year ended December 31, 2012 filed on April 22, 2013, with the Securities and Exchange Commission as part of the Company’s annual report on form 20-F for the year ended December 31, 2012. Unless indicated otherwise by the context, all references below to: · “we”, “us”, “our”, “Radcom”, or the “Company” are to Radcom Ltd and its subsidiaries; · “dollars” or “$” are to United States dollars; and · “NIS” or “shekel” are to New Israeli Shekels. Overview We provide innovative service assurance and customer experience monitoring solutions for communications service providers and equipment vendors. We specialize in solutions for next-generation networks, both wireless and wire line. Our comprehensive, carrier strength solutions are used to prevent service provider revenue leakage and enable management of customer Quality of experience. Our products facilitate network and service performance analysis, troubleshooting calls and sessions and pre-mediation with an OSS/BSS. Financial Highlights Total revenues in the first six months of 2013 increased by 32% to $10.0 million from $7.6 million in the first six months of 2012. The increase reflects the Company’s strong execution of its backlog and continued momentum in the emerging markets of Latin America and Asia. Operating Loss for the first six months of 2013 was $0.3 million, compared to a loss of $3.5 million for the same period of 2012. The decrease in the operating loss is explained by a combination of growth in the revenues and decrease in the operating expenses as a result of cost cutting measures taken by the Company. Net Loss for the first six months of 2013 was $0.4 million, or $(0.06) per share, compared to a loss of $3.8 million, or ($0.6) per share, in the same period last year. Cash and cash equivalents were approximately $1.3 million as of June 30, 2013, compared to $1.5 million as of December 31, 2012 (excluding restricted cash of approximately $1.7 million and $1.4 million as of June 30, 2013 and December 30, 2012, respectively). Shareholders' equity increased to $8.1 million as of June 30, 2013, compared to $5.0 million as of December 31, 2012, mainly as a result of a PIPE transaction (detailed below). Recent Major Developments On April 23, 2013 the company signed a definitive agreement with investors regarding a $3.5 million private placement transaction (PIPE). Investors in the PIPE transaction included both existing and new investors. As of June 30, 2013 all funds were received. Six months periods Ended June 30, (U.S. dollars in thousands) UNAUDITED % Change 2012 vs. 2011 Revenues: Products $ $ 40 % Services (4
